[Cite as Miano v. Evans, 2022-Ohio-1042.]


STATE OF OHIO                    )                    IN THE COURT OF APPEALS
                                 )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

JESSICA MIANO                                         C.A. No.       30026

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
JACOB EVANS                                           COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   DR 2019 10 2740

                                DECISION AND JOURNAL ENTRY

Dated: March 30, 2022



        CALLAHAN, Judge.

        {¶1}    Appellant, Jacob Evans, appeals an order of the Summit County Court of Common

Pleas, Domestic Relations Division, that determined his child support obligation. This Court

affirms.

                                                 I.

        {¶2}    Mr. Evans and appellee, Jessica Miano, are the parents of J.T.M., born July 3, 2018.

On September 30, 2019, the Summit County Child Support Enforcement Agency (“CSEA”)

entered an administrative order for child support that ordered Mr. Evans to pay $1,898.01 per

month, consisting of current child support, cash medical support, and processing fees. Ms. Miano

objected to the administrative support order pursuant to R.C. 3111.84 by filing an action for a child

support order under R.C. 2151.231 in the Summit County Court of Common Pleas, Domestic

Relations Division.
                                                 2


       {¶3}    On August 26, 2020, a magistrate issued a decision concluding that Mr. Evans

should pay $5,988.19 per month in child support effective November 14, 2019, plus cash medical

support, for a total monthly obligation of $6,107.05, including processing charges. The magistrate

also concluded that Mr. Evans should pay $500 per month toward arrearages, that he should be

responsible for 99% of J.T.M.’s uninsured medical expenses, and that he should be responsible for

securing and maintaining health insurance coverage for J.T.M. The trial court entered judgment

contemporaneously with the magistrate’s decision pursuant to Civ.R. 53(D)(4)(e)(i). Both Ms.

Miano and Mr. Evans objected to the magistrate’s decision. On May 24, 2021, the trial court

overruled all of the objections, but independently determined that Mr. Evans’ child support

obligation should be $6,942.52 per month.

       {¶4}    Mr. Evans appealed, raising three assignments of error.

                                                II.

                              ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ERRED AS A MATTER OF LAW BY FAILING TO
       GRANT A CONTINUANCE FOR AN IN PERSON EVIDENTIARY HEARING
       IN LIGHT OF THE COVID-19 PANDEMIC, THE [E]FFECT [MR. EVANS’]
       QUARANTINE HAD ON HIS ABILITY TO PREPARE FOR THE HEARING
       AND THE TECHNICAL ISSUES WHICH OCCURRED DURING THE ZOOM
       HEARING.

                              ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT ERRED AS A MATTER OF LAW BY FAILING TO
       CONTINUE THE EVIDENTIARY HEARING TO ALLOW APPROPRIATE
       TIME FOR DISCOVERY IN LIGHT OF THE COVID-19 PANDEMIC AND BY
       OTHERWISE ISSUING A PROTECTIVE ORDER PRECLUDING THE
       DEPOSITION OF [MS. MIANO].

       {¶5}    Mr. Evans’ first assignment of error argues that the magistrate abused its discretion

by denying his motion to continue the hearing on Ms. Miano’s complaint. His second assignment

of error argues that the magistrate erred by failing to continue the hearing in order to permit him
                                                 3


to take Ms. Miano’s deposition and, conversely, that the magistrate erred by granting a protective

order that precluded him from deposing Ms. Miano because the hearing on her complaint had

commenced.

       {¶6}    Mr. Evans did not raise these arguments in his objections to the magistrate’s

decision and, therefore, he has forfeited all but plain error in connection with them. See Civ.R.

53(D)(3)(b)(iv); Trombley v. Trombley, 9th Dist. Medina No. 17CA0012-M, 2018-Ohio-1880, ¶

10. “In civil cases, * * * the application of the plain error doctrine is reserved for the rarest of

circumstances.” Katie L. v. Dennis M., 9th Dist. Medina No. 15CA0010-M, 2016-Ohio-338, ¶ 5,

citing Goldfuss v. Davidson, 79 Ohio St.3d 116 (1997), syllabus. In other words:

       In appeals of civil cases, the plain error doctrine is not favored and may be applied
       only in the extremely rare case involving exceptional circumstances where error, to
       which no objection was made at the trial court, seriously affects the basic fairness,
       integrity, or public reputation of the judicial process, thereby challenging the
       legitimacy of the underlying judicial process itself.

Goldfuss at syllabus. Mr. Evans has not presented this Court with any argument explaining how

alleged error in this regard undermined the legitimacy of the judicial process. See id. This Court

need not analyze plain error when the appellant fails to do so. See Conti v. Spitzer Auto World

Amherst, Inc., 9th Dist. Lorain No. 07CA009121, 2008-Ohio-1320, ¶ 8.

       {¶7}    Mr. Evans’ first and second assignments of error are overruled.

                              ASSIGNMENT OF ERROR NO. 3

       THE TRIAL COURT ERRED AS A MATTER OF LAW BY RULING ON
       SUBSTANTIVE CHILD SUPPORT MATTERS THAT WERE NOT PROPERLY
       BEFORE THE COURT PURSUANT TO [MS. MIANO’S] OBJECTION TO THE
       ADMINISTRATIVE CHILD SUPPORT ORDER.

       {¶8}    In his third assignment of error, Mr. Evans argues that by considering matters

beyond the specific objections that Ms. Miano articulated when she commenced her action for a

child support order under R.C. 2151.231, the trial court exceeded its authority. Specifically, Mr.
                                                   4


Evans contends that the trial court did not have the authority to determine his income in the context

of that proceeding. This Court does not agree.

        {¶9}    Resolution of this question turns on this Court’s interpretation of R.C. 2151.231 in

the context of an administrative determination of child support. When this Court interprets a

statute, we must look first to the language employed by the legislature, “‘and if the words be free

from ambiguity and doubt, and express plainly, clearly, and distinctly, the sense of the law-making

body, there is no occasion to resort to other means of interpretation.’” State v. Chappell, 127 Ohio

St.3d 376, 2010-Ohio-5991, ¶ 16, quoting Slingluff v. Weaver, 66 Ohio St. 621 (1902), paragraph

two of the syllabus. See also Hubbard v. Canton City School Bd. of Edn., 97 Ohio St.3d 451,

2002-Ohio-6718, ¶ 14 (“[W]here the language of a statute is clear and unambiguous, it is the duty

of the court to enforce the statute as written, making neither additions to the statute nor subtractions

therefrom.”).

        {¶10} The natural father of a child owes a parental duty of support to the child. R.C.

3103.031. When paternity has been established by means of genetic testing, as provided by R.C.

3111.46(A)(1), CSEA may conduct an administrative hearing to determine child support. R.C.

3111.80(A)(1). Once an administrative order of support issues, either parent “ha[s] the right to

object to the order by bringing an action for the payment of support and provision of the child’s

health care under section 2151.231 of the Revised Code.” R.C. 3111.81(C). See also R.C.

3111.84.

        {¶11} R.C. 2151.231, in turn, provides that a parent “may bring an action in a juvenile

court or other court with jurisdiction * * * requesting the court to issue an order requiring a parent

of the child to pay an amount for the support of the child without regard to the marital status of the
                                                 5


child’s parents.”1 When read in conjunction with R.C. 3111.84, therefore, R.C. 2151.231 operates

in two ways: as an alternative to seeking an administrative order of support from CSEA in the first

instance and as a means of challenging the decision that CSEA has made once an administrative

order of support has issued.

        {¶12} The terms of R.C. 2151.231, however, make no distinction between these two

functions. Further, in both situations, R.C. 3119.02 describes the obligations incumbent upon the

trial court:

        In any action in which a court child support order is issued or modified, in any
        other proceeding in which the court determines the amount of child support that
        will be ordered to be paid pursuant to a child support order, or when a child support
        enforcement agency determines the amount of child support that will be ordered to
        be paid pursuant to an administrative child support order, issues a new
        administrative child support order, or issues a modified administrative child support
        order, the court or agency shall calculate the amount of the parents’ child support
        and cash medical support in accordance with the basic child support schedule, the
        applicable worksheet, and the other provisions of Chapter 3119. of the Revised
        Code. The court or agency shall specify the support obligation as a monthly amount
        due and shall order the support obligation to be paid in periodic increments as it
        determines to be in the best interest of the children. In performing its duties under
        this section, the court or agency is not required to accept any calculations in a
        worksheet prepared by any party to the action or proceeding.

(Emphasis added.) See generally Ledenican v. Howard, 11th Dist. Lake No. 2010-L-103, 2011-

Ohio-2330, ¶ 18-25 (considering R.C. 3119.02 in the context of an action under R.C. 2151.231).

Thus, regardless of whether a parent invokes R.C. 2151.231 in the first instance or after an

administrative order issues, the trial court must “calculate the amount of the parents’ child support

and cash medical support in accordance with the basic child support schedule, the applicable

worksheet, and the other provisions of Chapter 3119. of the Revised Code” and must “specify the

support obligation as a monthly amount due and * * * order the support obligation to be paid in


        1
          In Summit County, jurisdiction to hear an action under R.C. 2151.231 lies in the domestic
relations division of the court of common pleas. See R.C. 2151.23(A)(11); R.C. 2301.03(I)(1)/(2).
                                                 6


periodic increments as it determines to be in the best interest of the children.” R.C. 3119.02. See

also Ledenican at ¶ 18-25 (concluding that the trial court fulfilled its obligations under R.C.

3119.02 in the context of an action pursuant to R.C. 2151.231 brought after an administrative

determination). By means of contrast, this Court notes that R.C. 3119.66 and R.C. 3119.70, which

describe the action that may be taken by a trial court following an administrative redetermination

of child support under R.C. 3119.60 et seq., provide more specific parameters for the trial court’s

exercise of authority—parameters that are absent from R.C. 2151.231.

       {¶13} The unambiguous language of R.C. 2151.231 does not restrict the matters that a

trial court may consider in an action for the payment of child support. Consequently, although

Ms. Miano chose to articulate specific objections when she instituted her action for a child support

order under R.C. 2151.231, this Court cannot conclude that the trial court exceeded its authority

by determining Mr. Evans’ income in the context of that proceeding. Mr. Evans’ third assignment

of error is overruled.

                                                III.

       {¶14} Mr. Evans’ assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas, Domestic Relations Division, is affirmed.

                                                                               Judgment affirmed.
                                                 7




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT



TEODOSIO, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

CORINNE HOOVER SIX and TAD ORVAL HOOVER, Attorneys at Law, for Appellant.

LESLIE S. GRASKE, Attorney at Law, for Appellee.